DETAILED ACTION
This office action is in response to the application filed on March 19, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 112106256) in view of Lu (US 2011/0285475).
With respect to Claim 1, Cai shows (Fig. 2-5) most aspects of the current invention including a chip-package-antenna integrated structure based on substrate integrated waveguide (SIW) multi-feed network (1/2), comprising: 
a chip (71); an impedance matching network (81); the SIW multi-feed network; and an antenna (3); 
the impedance matching network connects a plurality of output terminals of the chip to a plurality of input terminals of the SIW multi-feed network correspondingly, to achieve an impedance matching between the chip
the SIW multi-feed network and the SIW multi-feed network is configured for power combining, and the SIW multi-feed network comprises an output terminal connected to the antenna
However, Cai does not show wherein the chip is a packaged chip.
On the other hand, Lu shows (Fig 1B) a chip-package-antenna integrated structure a chip-package-antenna integrated structure comprising a chip (108) and an impedance matching network (124), wherein the chip is a packaged chip (par 30 and 35). Lue teaches doing so to provide an IC chip comprising circuitry for transmitting signals and receiving signals and corresponding switching circuitry to switch between transmit mode and receive mode which allows the IC chip to be connected to a PCB configured to comprise a board matching network for matching the impedance between an antenna and the circuitry in IC chip (par 103).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the chip is a packaged chip in the device of Cai to provide an IC chip comprising circuitry for transmitting signals and receiving signals and corresponding switching circuitry to switch between transmit mode and receive mode which allows the IC chip to be connected to a PCB configured to comprise a board matching network for matching the impedance between an antenna and the circuitry in IC chip.
With respect to Claim 2, Lu teaches (Fig 1B) wherein the chip comprises a plurality of on-chip transformers in one-to-one correspondence with transmission channels, and the plurality of on-chip transformers are connected to a pad of the chip (par 34-35).
With respect to Claim 3, Lu teaches (Fig 1B) wherein the impedance matching network (124) is connected to a pad through ball grid array (BGA), via hole or wire bonding (112/114) (par 35).
With respect to Claim 4, Lu teaches (Fig 1B) wherein the chip is packaged by flip-chip, fan-out, wire bonding, low temperature co-fired ceramic (LTCC) or high-density interconnect (HDI) (par 30)
With respect to Claim 7, Cai shows (Fig. 2-5) wherein the plurality of input terminals and the output terminal of the SIW multi-feed network are both arranged on a cavity composed of two rows of via holes (25).
With respect to Claim 8, Cai shows (Fig. 2-5) wherein the antenna is patch antenna, Yagi antenna, dipole antenna, Vivaladi antenna, slot antenna or horn antenna, or an array thereof.
With respect to Claim 9, Cai shows (Fig. 2-5) wherein the impedance matching network, the SIW multi-feed network and the antenna are all arranged on an upper surface of a dielectric slab (1), and are respectively connected to a metal ground (4) on a lower surface of the dielectric slab through via holes (25).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 112106256) in view of Lu (US 2011/0285475) and in further view of Moallem (US 2019/0207286).
With respect to Claim 5, Cai shows (Fig. 2-5) most aspects of the current invention. However, Cai does not show wherein the impedance matching network adopts a grounded coplanar waveguide (GCPW) transmission line.
On the other hand, Moallem shows (Fig 1a-1c) a chip-package-antenna integrated structure based on substrate integrated waveguide (SIW) multi-feed network (101) comprising a chip and an impedance matching network (124), wherein the impedance matching network adopts a grounded coplanar waveguide (GCPW) transmission line (103) (par 18). Moallem teaches doing so to provide a grounded coplanar waveguide (GPCW), which is a transmission line coupled to a millimeter-wave (MMW) signal and to achieve the best impedance matching and minimum insertion loss (par 25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have wherein the impedance matching network adopts a grounded coplanar waveguide (GCPW) transmission line in the device of Cai to provide a grounded coplanar waveguide (GPCW), which is a transmission line coupled to a millimeter-wave (MMW) signal and to achieve the best impedance matching and minimum insertion loss.
With respect to Claim 6, Moallem teaches (Fig 1a-1c) wherein a short-circuited stub (120) is provided in a middle of the GCPW transmission line to eliminate a capacitance effect (par 29-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                            	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814